 

Exhibit 10.1

 



AMENDMENT NO. 1 TO LEASE

  

THIS AMENDMENT NO. 1 TO LEASE (“Amendment”) is made as of April 17, 2018, by and
between AGELLAN COMMERCIAL REIT U.S. L.P., a Delaware limited partnership
(“Landlord”), and IDEAL POWER INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.       Landlord and Tenant are parties to a certain Lease Agreement dated
March 24, 2014 (the “Current Lease”) for premises demised therein, consisting of
approximately 14,782 rentable square feet located at 4120 Freidrich Lane, Suite
100, Austin, Texas (the “Premises”).

 

B.       Landlord and Tenant wish to amend the Current Lease to reflect certain
additional agreements between them.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as set forth below.

 

1.                  Defined Terms. Unless the context otherwise indicates, all
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Current Lease.

 

2.                  Extension of Term. The term of the Lease shall be extended
for a period of thirty-six (36) months commencing on June 1, 2018 (the “Subject
Extension Commencement Date”) and ending on May 31, 2021 (such period being the
“Subject Extension Term”).

 

3.                  Base Rent. During the Subject Extension Term, Tenant shall
pay Base Rent for the Premises in equal monthly installments, in advance on the
first day of each and every month without deduction or setoff, and in accordance
with the following schedule:

 

Rental Period

Monthly Base

Rent

June 1, 2018 – May 31, 2019 $15,397.92 June 1, 2019 – May 31, 2020 $16,013.83
June 1, 2020 – May 31, 2021 $16,629.75

 

Tenant shall continue to pay through the Subject Extension Term all other
amounts payable under the Current Lease, including but not limited to, Tenant’s
Proportionate Share of Operating Costs.

 

4.                  Amendments.

 

(a)               From and after the date of this Amendment, the Landlord’s
Address for payment of Base Rent and other amounts payable under this Lease and
for Notices shall be as follows:

 



Landlord’s Address for Rent: Agellan Commercial REIT U.S., L.P.   c/o Stream
Realty Partners – Austin, L.P.   400 West 15th Street, Suite 1250   Austin, TX
78701



 





Addresses for Notices:     Landlord:  with a copy to Landlord’s Managing Agent:
Agellan Commercial REIT U.S. L.P. Stream Realty Partners – Austin, L.P. c/o
Agellan Management Limited Partnership 515 Congress Avenue, Suite 2100 156 Front
Street West, Suite 303 Austin, TX 78701 Toronto, Ontario, CANADA  M5J 2L6  
Attention:  Terra Attard  



 









 

 

 

(b)               From and after the date of this Amendment (i) the phrase
“prior to the date such installment or other charge becomes delinquent pursuant
to Paragraph 18” as it appears in the first sentence of Section 2(b) of the
Current Lease is hereby deleted and replaced with the phrase “when due”; and
(ii) Subsection 18(a) of the Current Lease is hereby replaced with the following
“(a) Tenant shall fail to pay any installment or other payment of Rent required
herein when due;”.

 

(c)               The parties acknowledge and agree that Section 31 (entitled
“Right to Terminate”), Section 35 (entitled “Right to Extend Term”) and Section
36 (entitled “Market Rent”), each appearing in the Current Lease, are of no
further force or effect and are hereby deleted from the Lease.

 

5.                  Additional Agreements.

 

(a)               Landlord and Tenant acknowledge that Tenant is currently in
possession of the Premises and agree that on the Subject Extension Commencement
Date, Tenant shall accept the Premises for the Subject Extension Term in its
AS-IS, WITH ALL FAULTS CONDITION. Tenant acknowledges that neither Landlord nor
any agent or employee of Landlord has made any representation or warranty with
respect to the Premises or any other portion of the Project, including, without
limitation, any representation or warranty with respect to the suitability or
fitness of the Premises or any other portion of the Project for the conduct of
Tenant’s business in the Premises.

 

(b)               Each of the parties agrees that it has had no dealings with
any broker other than Landlord’s broker, Stream Realty Partners – Austin, L.P.,
and Tenant’s broker, Tower Commercial, Inc. (Chris Oddo), and each party hereby
agrees to defend, indemnify and hold the other harmless from and against all
costs, expenses, attorneys’ fees or other liability for commissions or other
compensation or charges claimed by any broker or agent other than the brokers
listed above claiming by or through Landlord or Tenant, respectively, with
respect to this Amendment.

 

6.                  No Default. Tenant represents and warrants that after giving
effect to the amendment contained herein, no default or Event of Default has
occurred or is continuing under the Current Lease and no event shall have
occurred which, with the serving of notice or the passage of time, may mature
into such an Event of Default.

 



  2 

 

 

7.                  Reference to and Effect on the Lease.

 

(a)               From and after the date of this Amendment, each reference in
the Current Lease and in this Amendment to “the Lease,” “this Lease” or words of
like import referring to the Lease shall mean and be a reference to the Current
Lease, as amended hereby.

 

(b)               The Current Lease is hereby amended, modified and
supplemented. Except as specifically amended, modified or supplemented hereby,
the Current Lease is and remains in full force and effect and is hereby ratified
and confirmed.

 

(c)               Wherever there exists a conflict between this Amendment and
the Current Lease, the provisions of this Amendment shall control.

 

8.                  Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas.

 

9.                  Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

10.              Counterparts. This Amendment may be executed in counterparts,
all of which, when taken together, shall constitute one and the same original.

 

11.              Final Lease Amendment. Tenant represents and warrants to
Landlord that this Amendment is in final form prepared by Landlord and submitted
to Tenant for execution and that Tenant has made no changes to the document so
submitted by Landlord. Tenant agrees that Landlord is entitled to, and will,
rely on such representation and warranty of Tenant in accepting and
countersigning this Amendment. In furtherance hereof, any change made by Tenant
to the document so submitted by Landlord shall be invalid and it is the
intention of the parties hereto that the remainder of this Amendment shall not
be affected by such invalid change and shall otherwise be and remain in full
force and effect as so submitted by Landlord.

 

 

[SIGNATURE PAGE FOLLOWS]

 

  3 

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 



AGELLAN COMMERICAL REIT U.S. L.P. IDEAL POWER INC.   BY: AGELLAN COMMERCIAL REIT
U.S. GP LLC         Its General Partner                       By: /s/ Terra
Attard By: /s/ Timothy Burns     Name: Terra Attard Name: Timothy Burns     Its:
Vice President Title: CFO  



  



  4 

